United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. SECRET SERVICE, Laurel, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1621
Issued: November 5, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 31, 2019 appellant, through counsel, filed a timely appeal from an April 17, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the April 17, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a recurrence of
disability commencing September 11, 2017 causally related to the accepted August 29, 2016
employment injury.
FACTUAL HISTORY
On August 30, 2016 appellant, then a 39-year-old criminal investigator, filed a traumatic
injury claim (Form CA-1) alleging that on August 29, 2016 he injured his left shoulder when he
tossed a weighted medicine ball up against the wall above his head during fitness training and it
landed on his left arm and pushed his shoulder down with an audible pop and a snapping feeling
while in the performance of duty. Following the claimed employment injury, he returned to fulltime light-duty work. On March 21, 2017 OWCP accepted appellant’s claim for sprain of the left
shoulder joint, and superior labrum anterior and posterior (SLAP) tear of the left shoulder.
Appellant stopped work again on September 11, 2017, the date that Dr. James Paci, a Boardcertified orthopedic surgeon, performed authorized left shoulder arthroscopic biceps tenodesis,
subacromial decompression, acromioplasty, distal clavicle excision, and labral debridement.
Appellant filed claims for compensation (Form CA-7) for leave without pay (LWOP) used
for disability from work during the period September 11, 2017 through January 20, 2018.
In an October 4, 2017 development letter, OWCP noted that Dr. Paci additionally
diagnosed left shoulder biceps tenosynovitis secondary to the SLAP tear and AC joint arthritis
secondary to AC sprain. It informed appellant that Dr. Paci had not provided medical rationale
explaining how the additional diagnosed conditions were caused by the August 29, 2016
employment incident. OWCP requested that he provide additional medical evidence to establish
disability from work during the period claimed. It afforded appellant 30 days to respond.
On October 24, 2017 Dr. Paci opined that appellant was totally disabled from work
commencing October 24, 2017. In a November 10, 2017 report, he noted appellant’s August 29,
2016 employment injury and diagnosis of superior glenoid labrum lesion of the left shoulder and
sprain of the left shoulder joint. Dr. Paci opined that appellant’s condition had become
progressively worse, developing left shoulder biceps tenosynovitis secondary to the SLAP tear and
AC joint osteoarthritis due to more than one year of delayed treatment. He concluded, “The
delayed responses and additional diagnoses presented, and indication of the treatment performed
on September 11, 2017 are all directly attributed to the injury via direct causation.”
By decision dated December 13, 2017, OWCP denied appellant’s claims for compensation
for the period September 11, 2017 and continuing as the medical evidence of record was
insufficient to establish a causal relationship between the claimed disability and the accepted
August 29, 2016 employment injury.
On January 16, 2018 Dr. Paci examined appellant and found continued improvement
following his September 11, 2017 left shoulder surgery. He released appellant to return to work
on January 22, 2018.

2

In a February 27, 2018 treatment note, Dr. Paci indicated that appellant had full range of
motion with negative provocative testing. He found that appellant could return to work in four
weeks and recommended additional physical therapy.
On August 13, 2018 appellant, through counsel, requested reconsideration of the
December 13, 2017 decision.
OWCP received additional evidence. In an April 7, 2018 report, Dr. Paci described
appellant’s physical findings and diagnostic studies. He diagnosed left shoulder biceps
tenosynovitis, SLAP tear, and AC joint arthritis secondary to appellant’s August 29, 2016
employment injury. Dr. Paci noted that during the September 11, 2017 surgery, he could visualize
biceps tenosynovitis, intact rotator cuff tendons, labral degeneration anteriorly, posteriorly, and
superiorly, requiring debridement, a type II acromion with a sharp underlying spur requiring
acromioplasty, advanced osteoarthritis of the AC joint requiring distal clavicle excision,
hypertrophy of the coracoacromial ligament requiring release, and advanced bursitis. He opined
that appellant’s left shoulder surgery and subsequent disability from September 11, 2017 through
March 2018 was causally related to his August 29, 2016 employment injury.
By decision dated April 17, 2019, OWCP denied modification of its December 13, 2017
decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
compensable injury or illness and without an intervening injury or new exposure in the work
environment.4 This term also means an inability to work because a light-duty assignment made
specifically to accommodate an employee’s physical limitations, and which is necessary because
of a work-related injury or illness, is withdrawn or altered so that the assignment exceeds the
employee’s physical limitations. A recurrence does not occur when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties, or a reduction-in-force.5
OWCP’s procedures provide that a recurrence of disability includes a work stoppage
caused by a spontaneous material change in the medical condition demonstrated by objective
findings. That change must result from a previous injury or occupational illness rather than an
intervening injury or new exposure to factors causing the original illness. It does not include a
condition that results from a new injury, even if it involves the same part of the body previously
injured.6
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
4
20 C.F.R. § 10.5(x); see T.J., Docket No. 18-0831 (issued March 23, 2020); see J.D., Docket No. 18-1533 (issued
February 27, 2019).
5

Id.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2b (June 2013); L.B., Docket
No. 18-0533 (issued August 27, 2018).

3

record establishes that he or she can perform the limited-duty position, the employee has the burden
of proof to establish by the weight of the reliable, probative, and substantial evidence a recurrence
of total disability and to show that he or she cannot perform such limited-duty work. As part of
this burden, the employee must show a change in the nature and extent of the injury-related
condition or a change in the nature and extent of the limited-duty job requirements.7
An employee who claims a recurrence of disability due to an accepted employment-related
injury has the burden of proof to establish by the weight of the substantial, reliable, and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury. This burden of proof requires that a claimant furnish medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that,
for each period of disability claimed, the disabling condition is causally related to the employment
injury, and supports that conclusion with medical reasoning.8 Where no such rationale is present,
the medical evidence is of diminished probative value.9
ANALYSIS
The Board finds that this case is not in posture for decision.
In a November 10, 2017 report, Dr. Paci explained that appellant’s left shoulder biceps
tenosynovitis was secondary to the SLAP tear sustained on August 29, 2016 and that his AC
osteoarthritis was secondary to AC joint sprain caused when the medicine ball landed on his arm
and shoulder. He opined that with a reasonable degree of medical certainty that the injuries
sustained to the left shoulder were related to the August 29, 2016 work injury, required surgery,
and resulted in disability from September 11, 2017 through March 2018. Dr. Paci noted appellant’s
August 29, 2016 employment injury and diagnosis of superior glenoid labrum lesion of the left
shoulder and sprain of the left shoulder joint and opined that appellant’s condition had become
progressively worse due to more than one year of delayed treatment. He concluded, “The delayed
responses and additional diagnoses presented, and indication of the treatment performed on
September 11, 2017 are all directly attributed to the injury via direct causation.”
The Board finds that, while Dr. Paci’s November 10, 2017 report is not fully rationalized,
he was consistent in opining that appellant’s August 29, 2016 employment injury and the resulting
September 11, 2017 authorized surgery caused disability from work.10 Although the report is
insufficient to meet appellant’s burden of proof to establish his claim for compensation, it raises
an uncontroverted inference between appellant’s current condition and resultant disability from
work and the accepted August 29, 2016 employment injury, and thus, it is sufficient to require
OWCP to further develop the medical evidence.11

7

K.P., Docket No. 19-1811 (issued May 12, 2020); S.D., Docket No. 19-0955 (issued February 3, 2020); Terry R.
Hedman, 38 ECAB 222 (1986).
8

J.D., supra note 3; C.C., Docket No. 18-0719 (issued November 9, 2018).

9

H.T., Docket No. 17-0209 (issued February 8, 2018).

10

D.G., id.; E.J., Docket No. 09-1481 (issued February 19, 2010).

11

D.G., id.; Richard E. Simpson, 55 ECAB 490, 500 (2004); John J. Carlone, 41 ECAB 354, 360 (1989).

4

It is well established that proceedings under FECA are not adversarial in nature and OWCP
is not a disinterested arbiter.12 While the claimant has the burden of proof to establish entitlement
to compensation, OWCP shares responsibility in the development of the evidence and to see that
justice is done.13 Thus, the Board will remand the case to OWCP to obtain a fully-rationalized
medical opinion as to whether appellant’s claimed recurrence of disability is causally related to
the accepted August 29, 2016 employment injury. Following this and other such further
development as deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 17, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: November 5, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

D.G., id.; Vanessa Young, 56 ECAB 575 (2004).

13

K.T., Docket No. 19-1436 (issued February 21, 2020): D.G., id.; Donald R. Gervasi, 57 ECAB 281, 286 (2005);
Jimmy A. Hammons, 51 ECAB 219 (1999); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

5

